

116 S1301 IS: Chemical Poisons Reduction Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1301IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Merkley (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo prohibit the use of the poisons sodium fluoroacetate (known as Compound 1080) and sodium cyanide for predator control. 1.Short titleThis Act may be cited as the Chemical Poisons Reduction Act of 2019 or Canyon’s Law.2.PurposeThe purpose of this Act is to restrict the use of the poisons sodium fluoroacetate (known as Compound 1080) and sodium cyanide to kill predatory animals due to the risks posed by those poisons to—(1)public safety;(2)national security;(3)the environment; and(4)persons and other animals that come into accidental contact with those poisons.3.Prohibition on use of certain poisons for predator control(a)Definition of predator control deviceIn this section, the term predator control device means—(1)a dispenser designed to propel sodium fluoroacetate or sodium cyanide when activated by an animal;(2)a livestock protection collar designed to release sodium fluoroacetate or sodium cyanide when punctured by an animal;(3)a gas cartridge or other pyrotechnic device designed to emit sodium fluoroacetate or sodium cyanide fumes when activated by an animal; and(4)any other means of dispensing sodium fluoroacetate or sodium cyanide, including in the form of capsules, for wildlife management or other animal control purposes.(b)ProhibitionIt shall be unlawful to use sodium fluoroacetate (known as Compound 1080) or sodium cyanide in a predator control device.(c)PenaltyAny person that violates subsection (b) shall be fined under title 18, United States Code, imprisoned for not more than 2 years, or both.